Citation Nr: 0304329	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  92-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected uveitis associated with 
sarcoidosis (uveitis).

3.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected renal involvement 
associated with sarcoidosis (renal disability).

4.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected chronic undifferentiated 
headaches associated with sarcoidosis (headaches).

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or at the housebound rate.

(The veteran's claims regarding the propriety of the initial 
10 percent ratings assigned for the veteran's service-
connected gastrointestinal involvement associated with 
sarcoidosis (gastrointestinal disability) and sarcoid 
arthropathy (arthropathy), will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In a rating decision dated in October 1990, the RO 
denied the veteran's claim seeking entitlement to an 
evaluation in excess of 30 percent for his service-connected 
sarcoidosis.  In August 1991, the RO confirmed and continued 
the 30 percent evaluation for the veteran's pulmonary 
sarcoidosis but granted service connection for uveitis and 
renal involvement and assigned separate initial 10 percent 
evaluations for each of those disabilities, effective May 7, 
1990.  In that same rating action, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Thereafter, in May 1992, the RO denied the veteran's claim 
seeking special monthly compensation based on the need for 
regular aid and attendance of another person or at the 
housebound rate.  The veteran perfected timely appeals of 
each of these determinations to the Board.

When this matter was initially before the Board in February 
1994, these claims were remanded for further development and 
adjudication.  Thereafter, in September 1995, the RO granted 
service connection for gastrointestinal involvement and 
assigned a 10 percent rating, effective May 4, 1990; in that 
same decision, the RO also determined that it had erroneously 
assigned May 7, 1990, as the effective date of service 
connection for uveitis and renal involvement and established 
entitlement to service connection and 10 percent ratings for 
those conditions effective May 4, 1990.  In October 1997, the 
RO granted service connection for headaches and assigned a 10 
percent rating, effective July 14, 1997, and in August 2002, 
the RO increased the evaluation of the veteran's headaches to 
30 percent, effective February 21, 1996.  In that same rating 
decision, the RO also established service connection for 
arthropathy and assigned a 10 percent evaluation, effective 
November 26, 1996, and granted entitlement to a TDIU.

In addition, in a July 2001 genitourinary examination report, 
the VA examiner diagnosed the veteran as having hypogonadism 
and opined that his hypogonadism was equally likely to be 
related to his service-connected sarcoidosis.  As such, the 
record raises a claim of secondary service connection for 
hypogonadism.  To date, this issue has not been considered by 
VA and it is referred to the RO for appropriate action.

Further, because the veteran has disagreed with the initial 
ratings assigned for his uveitis, renal and gastrointestinal 
disabilities, headaches and arthropathy, the Board has 
recharacterized these claims on the title page as involving 
the propriety of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Further, since the RO 
increased the evaluation of the veteran's headaches to 30 
percent, effective February 21, 1996, because the increase in 
the evaluation does not represent the maximum rating 
available for the disability, the veteran's claim challenging 
the propriety of the initial evaluation for this condition 
remains in appellate status.  Id; see also AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board is undertaking additional development with respect 
to the veteran's claims challenging the propriety of the 
initial 10 percent ratings assigned for service-connected his 
gastrointestinal involvement and sarcoid arthropathy, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating respiratory 
disabilities, in effect when the veteran filed his claim for 
an increased rating in May 1990, nor the revised criteria, 
which became effective October 7, 1996, are more favorable to 
the veteran's claim.

3.  The evidence shows that the veteran's pulmonary 
sarcoidosis has not been manifested by extensive fibrosis, 
severe dyspnea on slight exertion, and corresponding 
ventilatory deficit that has been confirmed by pulmonary 
function tests, and which resulted in marked impairment of 
health.

4.  The evidence shows that the veteran's pulmonary 
sarcoidosis requires chronic low dose corticosteroids for 
maintenance; the preponderance of the evidence shows that the 
disease is not productive of pulmonary involvement that 
requires systemic high dose therapeutic corticosteroids for 
control.

5.  Since May 4, 1990, the veteran's uveitis, although 
chronic and recurrent, has generally been inactive, and the 
medical evidence shows he has no impairment of visual acuity 
or visual field loss, or rest requirements as a result of his 
uveitis.

6.  The revised criteria for evaluating disorders of the 
genitourinary system, which became effective February 17, 
1994, are more favorable to the veteran's claim, than the 
criteria in effect when he filed this claim in May 1990.

7.  For the period prior to February 17, 1994, the evidence 
shows that the veteran's renal disability was productive of 
no more than occasional attacks of renal colic, without 
infection or the need for catheter drainage, and no more than 
mild chronic renal insufficiency.

8.  The preponderance of the evidence, dated prior to 
February 17, 1994, indicates that the veteran's renal 
disability was not productive of frequent attacks of colic 
that required catheter drainage, and there is no indication 
of that he had staghorn or multiple stones filling the pelvis 
of a kidney.

9.  The medical evidence, dated both prior to and subsequent 
to the revision of the rating criteria, shows that his 
nephrolithiasis has been productive of recurrent stone 
formation that requires drug and diet therapy.

10.  The veteran's chronic undifferentiated headaches are 
productive of no more than characteristic prostrating attacks 
occurring on average of at least once a month over the last 
several months; however, very frequent prostrating and 
prolonged attacks, which are productive of severe economic 
adaptability, have not been demonstrated.

11.  The veteran has numerous service-connected disabilities, 
the most severely disabling of which are his pulmonary 
sarcoidosis, renal disability and headaches, which are each 
evaluated as 30 percent disabling, and he has been awarded a 
TDIU, effective February 21, 1996.

12.  The veteran is not shown to be bedridden or incapable of 
performing functions of daily living, including feeding, 
dressing, attending to his needs of nature, or protecting 
himself from the hazards and dangers of daily living, as a 
result of his service-connected disabilities.

13.  The veteran is not shown to be substantially confined to 
his dwelling or its immediate premises due to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for pulmonary sarcoidosis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.97 Diagnostic Codes 6802 (1995) and Diagnostic Codes 
6600, 6846 (2002).

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent evaluation for uveitis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Diagnostic Code 6000 (2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for renal disability, prior to February 17, 1994, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, Diagnostic Codes 
7508, 7509 (1993).

4.  The criteria for a 30 percent evaluation for renal 
disability, effective February 17, 1994, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7508, 7509 
(2002).

5.  The criteria for an initial evaluation in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, 
Diagnostic Codes 8045, 8100 (2002).

6.  The criteria for special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person are not met.  38 U.S.C.A. §§ 1114, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2002).

7.  The criteria for special monthly compensation benefits at 
the housebound rate are not met.  38 U.S.C.A. §§ 1114, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.350 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims seeking higher ratings for his service-
connected pulmonary sarcoidosis, uveitis, renal disability 
and headaches, as well as to SMC based on the need for 
regular aid and attendance of another person or at the 
housebound rate, and that the requirements of the VCAA have 
in effect been satisfied.

During the course of this lengthy appeal, the veteran has 
been provided with no fewer than 31 pertinent, formal VA 
examinations to determine the nature and extent of his 
sarcoidosis and each of his secondary service-connected 
conditions, as well as his need for the regular aid and 
attendance of another person and whether he is housebound.  
In addition, in March 1991 the veteran and his mother 
testified at an RO hearing, and the RO has obtained 
voluminous private and VA outpatient and inpatient treatment 
records and reports.  He and his representative have been 
provided with a statement of the case (SOC) and supplemental 
statements of the case (SSOCs) that discuss the pertinent 
evidence, and the laws and regulations related to the claims, 
and essentially notify them of the evidence needed by the 
veteran to prevail on the claims.  In August 2001 and March 
2002 letters, as well as in the August 2002 SSOC, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  These communications gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  Voluminous VA and private records of 
the veteran's outpatient and inpatient care have been 
associated with the claims folder, and there is no identified 
evidence that has not been accounted for, and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




Background

The veteran was diagnosed as having sarcoidosis during 
service and in August 1985, the RO established service 
connection for this disease and assigned a 30 percent 
evaluation under Diagnostic Code 7799-7709, effective 
December 17, 1984.  

In May 1990, the veteran filed this claim seeking an 
increased rating for sarcoidosis, and the claims folder shows 
that he was hospitalized at the Bronx, New York, VA Medical 
Center to treat this disability later that month.  
Thereafter, based on the May 1990 VA hospitalization report, 
in an October 1990 rating decision, the RO denied entitlement 
to an increased rating.  The veteran appealed, essentially 
arguing that the disability had worsened and had numerous 
systemic manifestations.

VA outpatient and inpatient treatment records, dated from 
September 1989 to February 1991, show that the veteran was 
seen on a regular basis for numerous symptoms related to his 
sarcoidosis, including blurred vision, uveitis, anemia, 
nephrolithiasis, nocturia, and headaches.  The entries also 
reflect that he was prescribed Prednisone to treat the 
disease and advised to avoid sunlight.

In addition, in support of this claim the veteran submitted 
records of his treatment by a private physician, Dr. Raymond 
T. Chow, dated from September 1990 to March 1991.  In a March 
1991 report, Dr. Chow indicated that the veteran suffered 
from systemic sarcoidosis that involved his lungs and was 
also productive of renal calculi and renal insufficiency, 
uveitis with blurry vision, hepatosplenomegaly, general 
fatigue and borderline anemia.  In addition, the physician 
reported that the veteran's treatment consisted of high dose 
steroids, which had resulted in "typical side affects and 
problems."

In March 1991, the veteran and his mother testified at a 
hearing held before a hearing officer at the RO.  During the 
hearing, the veteran reported receiving regular treatment for 
his sarcoidosis at the Bronx, New York, VA Medical Center.  
In addition, he stated that he treated his condition with 
Prednisone and Mylanta.  Further, the veteran indicated that 
he was very itchy, had sharp pains on the right side of his 
body, and tired easily.  He also essentially reiterated that 
his sarcoidosis was systemic and had implicated numerous 
areas of his body.  Further, the veteran reported that the 
condition was so severely disabling that he was unable to 
work and required the regular aid and assistance of another 
person or was housebound.  Finally, his mother testified that 
the veteran's health was good prior to his period of active 
duty and had deteriorated greatly since that time.

In April 1991, the veteran was afforded formal VA 
genitourinary and pulmonary examinations.  The examiner who 
performed the genitourinary examination noted the veteran's 
pertinent medical history and observed that he had recently 
been treated for kidney stones and recommended that he 
continue receiving treatment at the genitourinary clinic.  
The only findings he reported were that the veteran's BUN 
(Blood Urea Nitrogen) was 17 and his creatinine was 1.8.  

The following day, the veteran was afforded a VA pulmonary 
examination.  After noting the veteran's pertinent medical 
history, including his diagnoses of uveitis, bilateral renal 
calculi, hepatosplenomegaly, anemia, and insomnia, the 
physician indicated that the veteran complained of shortness 
of breath after walking approximately one block, a dry cough, 
and occasional swelling of his legs.  The examiner observed 
that his treatment included Prednisone, 25 milligrams (mgs.) 
alternating with 5 mgs., every other day, and, Allopurinol, 
200 mgs per day, and Mylanta.  

The examination revealed that his chest and lungs were 
symmetrical, that his trachea was central, and that 
expiration was slightly more prolonged that inspiration.  
There were no wheezes, bronchi or rales heard, and an 
abdominal examination disclosed that he had hepatomegaly.  
There was no pedal edema and a neurological examination was 
grossly negative.  A chest X-ray showed bilateral hilar 
adenopathy, and perihilar interstitial marking.  The 
physician indicated that the results of pulmonary function 
tests (PFTs) were consistent with moderate obstructive airway 
disease.  In addition, his creatinine was 1.8.  The diagnosis 
was pulmonary sarcoidosis.

Based on its review of the VA and private medical evidence 
and the March 1991 hearing testimony, in an August 1991 
rating action, the RO increased the evaluation of the 
veteran's sarcoidosis by assigning a separate 30 percent 
rating for pulmonary sarcoidosis under Diagnostic Code 6699-
6802 and establishing service connection and assigning 
separate 10 percent evaluations for the veteran's uveitis and 
renal insufficiency, under Diagnostic Codes 6000 and 7509, 
respectively, effective May 7, 1990; service connection for 
each condition was granted as secondary to the veteran's 
service-connected sarcoidosis.

In September 1991, the veteran was hospitalized overnight to 
treat his sarcoidosis; he was diagnosed as having that 
condition, as well as nephrolithiasis; the report reflects 
that the veteran's condition was stable at discharge and that 
he was advised to continue receiving regular VA outpatient 
care.

In December 1991, the veteran submitted records of his 
treatment by Dr. Chow, dated from March to November 1991.  
Dr. Chow indicated that the veteran's sarcoidosis was 
manifested by secondary kidney stones, muscular weakness and 
generalized numbness, occasional headaches, dyspnea on 
exertion and uveitis.  The records also show that the veteran 
continued to treat his sarcoidosis with Prednisone and 
Allopurinol.

VA outpatient treatment records, dated from May 1992 to May 
1993, reflect that the veteran continued to be seen on a 
regular basis for treatment of numerous manifestations of his 
"multisystematic" sarcoidosis, including kidney stones.

In February 1994, the Board remanded the sarcoidosis, 
uveitis, renal disability and SMC issues, as well as the 
veteran's then pending TDIU claim, for further development 
and adjudication.  In doing so, the Board noted that the 
medical evidence showed that he had numerous systemic 
manifestations of his sarcoidosis and that he had not been 
afforded a formal VA examination since early 1991; the Board 
also observed that the veteran had not been scheduled for an 
aid and attendance/housebound examination.  The Board 
instructed the RO to associate any outstanding treatment 
records with the claims folder and to afford him formal 
examinations that were conducted by pulmonary and 
gastrointestinal specialists, as well as an aid and 
attendance examination.

Consistent with the Board's remand instructions, in March 
1995, the veteran was afforded a VA gastrointestinal 
examination.  The physician noted that the veteran had 
sarcoidosis and was treating the condition with 10 mg. of 
Prednisone daily; the assessment was to rule out peptic ulcer 
disease.

That same month, the veteran was also afforded a VA 
respiratory examination.  The examiner noted the history and 
symptoms of the veteran's sarcoidosis, and reported that his 
eyes were enlarged and that "light hurt."  His chest and 
trachea were central and his breath sounds were normal.  A 
chest X-ray revealed findings within normal limits and PFTs 
showed that the veteran had obstructive airway disease.  The 
examiner commented that the "lung was in the past" and 
noted that the veteran had uveitis and mild renal failure due 
to his sarcoidosis.

In March 1995, the veteran was also afforded a VA nephrology 
examination.  The physician noted that the veteran had 
pulmonary sarcoidosis with mild chronic renal insufficiency.  
An ultrasound disclosed that the veteran had a large left 
cyst and a small stone in his right kidney.  The diagnoses 
were sarcoidosis, chronic renal failure and nephrolithiasis.

That same month, the veteran was also afforded a VA visual 
examination.  The examiner noted the veteran's pertinent 
history, including his uveitis.  The examination revealed 
that the veteran's corrected visual acuity was 20/20 
bilaterally, that he did not have diplopia or visual field 
deficit.  The diagnosis was status post bilateral uveitis.

In further compliance with the Board's February 1994 remand 
instructions, in May 1995 he was afforded a VA aid and 
attendance/housebound examination.  At the outset of the 
report, the physician indicated that he had reviewed the 
veteran's claims folder.  The examiner observed that in late 
1993 the veteran was hospitalized for treatment of acute 
abdominal pain with a history of nephrolithiasis and that he 
was status post urethral catheterization.  In addition, he 
stated that the veteran had mild chronic venous 
insufficiency.  The physician reported that the veteran was 
not blind and that his visual acuity was 20/20; he also 
acknowledged that the veteran had a history of uveitis, which 
was secondary to his sarcoidosis.  During the evaluation, the 
veteran complained of pain and fatigue in his knee after 
walking a distance of two to three blocks as well as 
occasional stress incontinence and a recurrent dull pain in 
his low back.  

The physician noted that the veteran had traveled to the 
examination alone via public transportation, that his upper 
and lower extremities were normal, that he had full range of 
motion in his lower extremities, that his muscle strength in 
his lower extremities was 5/5, and that he was able to walk 
on his heels and toes as well as squat.  The examiner 
indicated that the veteran was able to travel alone beyond 
his home and noted that the veteran reported traveling to New 
Rochelle, New York, "for fresh air"; he also stated that 
the veteran purchased the newspaper for his mother and that 
he performed household cleaning chores.  

The physician stated that the veteran was able to ambulate up 
to eight blocks, but had to rest for approximately one minute 
after walking a distance of two blocks.  He added that the 
veteran attended the Bronx, New York, VA clinic on a regular 
basis and also left his home to run errands, and essentially 
had no restrictions other than avoiding too much sun and 
resting whenever he got tired.  The diagnoses were pulmonary 
sarcoidosis with mildly restricted pulmonary function; mild 
chronic renal insufficiency; history of non-ulcerative 
dyspepsia; and history of uveitis secondary to sarcoidosis.  
After offering these diagnoses, the physician commented that 
the veteran had a multi-center disease involving his lungs, 
kidneys and eyes, and was treating the disease with 
Prednisone.  In addition, he stated that the veteran was 
functionally independent in performing the activities of 
daily living and was able to ambulate without assistance and 
did not need a home health aide.

After reviewing the above evidence, in a September 1995 
rating decision, the RO confirmed and continued the ratings 
for the veteran's sarcoidosis, uveitis and renal disability, 
as well as its denial of the veteran's SMC and TDIU claims.  
In addition, the RO established service connection for 
gastrointestinal disability, on the basis that it was 
secondary to his sarcoidosis, and assigned a 10 percent 
evaluation under Diagnostic Code 7399-7345, effective May 4, 
1990.  In this rating action, the RO also the RO also 
determined that it had erroneously assigned May 7, 1990, as 
the effective date of service connection for the veteran's 
uveitis and renal involvement and established entitlement to 
service connection and to 10 percent ratings for those 
conditions effective May 4, 1990.

In February 1996, the veteran asserted a claim of service 
connection for headaches, maintaining that the condition was 
a manifestation of his service-connected sarcoidosis.

VA outpatient treatment records, dated from December 1993 to 
September 1996, show that the veteran continued to be seen on 
a regular basis for treatment of numerous manifestations of 
his "multisystematic" sarcoidosis, including headaches, 
swollen legs, gastrointestinal discomfort as well as renal 
and eye problems.  A September 1996 entry indicates that the 
veteran had a history of having his eyes "flare up," and 
that he treated the symptom with eye drops.  In addition, the 
entries reflect that he continued to treat his sarcoidosis 
with 10 mg. of Prednisone daily.

In September 1996, the RO afforded the veteran a battery of 
VA examinations to assess the manifestations of his 
sarcoidosis.  A September 1996 VA respiratory examination 
report reflects that the veteran denied having a chronic 
cough or dyspnea on exertion and that a chest X-ray was 
normal.  PFTs disclosed the forced expiratory volume in one 
second (FEV-1) of 83 percent of predicted and FEV-1/forced 
vital capacity (FVC) of 74 percent.  In addition, the 
examiner reported that the diffusion capacity of carbon 
monoxide, single breath (DLCO (SB)), was within normal 
limits.  The disease was sarcoidosis by history and a history 
of migraine headaches.

That same day, the veteran was also afforded a VA systemic 
conditions examination.  The physician noted the veteran's 
pertinent history, including his treatment regimen, which 
included 10mg. of Prednisone daily, and indicated that the 
veteran complained of having chronic and recurrent diarrhea, 
as well as shortness of breath on exertion, severe headaches, 
knee, ankle and eye pain, as well as photophobia, and runny 
and red eyes.

The veteran's eyes were reactive to light and to 
accommodation and the examiner indicated that the veteran had 
migraine headaches.  The veteran had no swelling in his 
joints and a pulmonary X-ray was normal.  The diagnoses were 
sarcoidosis involving the eyes and stomach; a history of 
renal insufficiency and bilateral kidney stones; arthralgia, 
probably secondary to sarcoidosis; migraine headaches; and 
mild chronic renal insufficiency.

At a VA gastrointestinal examination conducted later that 
month, the examiner noted the veteran's pertinent history.  
The veteran complained of having occasional pain in his 
stomach but denied suffering from nausea, vomiting or a 
bloody stool.  A biopsy of the stomach was consistent with 
sarcoidosis and the examiner diagnosed him as having that 
disease.

In September 1996, the veteran was also afforded a VA eye 
examination.  The examiner noted the veteran's pertinent 
history and reported that the uncorrected visual acuity for 
distance for his right eye was 20/20 and for his left was 
20/25.  The examination revealed that he did not have 
diplopia or field of vision deficit, and the diagnosis was 
"history of uveitis in past secondary to sarcoidosis; normal 
examination today."

In November 1996, the veteran was afforded a VA hematological 
examination.  The veteran complained of having generalized 
fatigue, tiredness, and chronic headaches.  The physician 
observed the veteran's history of renal problems, headaches, 
uveitis and blurred vision, as well as his gastrointestinal 
symptoms.  In addition, the examiner noted the veteran's 
treatment regimen, which included 10mg. of Prednisone daily.  
A chest X-ray was normal and an abdominal sonogram revealed 
that he had a mildly enlarged liver and a large left renal 
cyst.  The diagnoses were mild sarcoidosis; chronic renal 
insufficiency; history of kidney stones; renal cysts on the 
left; multiple joint pains; sarcoidosis of the left knee, 
status post surgery; headaches; uveitis; and mild anemia.  In 
an undated addendum, the examiner commented that anemia was 
common in individuals with active sarcoidosis.

In July 1997, the RO scheduled the veteran for another 
battery of formal examinations.  At a trachea and bronchi 
examination, the veteran reported having an occasional cough 
during the summer, as well as dyspnea on exertion of two 
flights of steps.  PFTs revealed mild to moderate obstructive 
airway disease with no improvement with bronchodilators.  The 
diagnoses were sarcoidosis with uveitis; gouty arthritis; 
bilateral hearing deficiency; and bilateral renal stones and 
hypercalcemia.

That same day, the same physician also conducted a VA non-
tuberculosis diseases and injuries examination.  The examiner 
noted the veteran's pertinent medical history and treatment 
regimen, which included 10mg. of Prednisone every two days, 
and observed that he was being followed by the Bronx, New 
York, VA hospital.  The report reflects that the veteran 
stated that he had knee pain and swelling and chronic 
headaches with left-sided throbbing pain.  The veteran also 
complained of having shortness of breath upon ascending two 
to three flights of stairs or when walking uphill; he also 
reporting having chronic diarrhea, photophobia, eye pain, as 
well as runny and red eyes.

The examination revealed that the veteran's breath sounds 
were equal and that there were no rales or rhonchi.  The 
examiner again noted that PFTs disclosed that after 
bronchodilation, FEV-1 of 81 percent of predicted and FVC of 
69 percent, which he stated showed mild to moderate 
obstructive airway disease with no improvement on 
bronchodilators.  In addition, the physician reported that a 
chest X-ray performed in February 1997 showed bilateral hilar 
adenopathy.  The diagnoses were sarcoidosis with uveitis; 
bilateral arthritis; chronic arthralgia and arthritis; 
history of hypercalcemia; history of chronic diarrhea 
involving the stomach with sarcoidosis; and history of mild 
renal insufficiency and small renal stones.

Later that month, the veteran was also afforded a VA 
neurological examination.  The physician noted the veteran's 
pertinent medical history, including the frequency and 
severity of his headaches.  Clinical findings were normal and 
the examiner noted that a CT scan of the head, performed in 
June 1994, revealed a mild cerebral atrophy.  The physician 
diagnosed the veteran as having sarcoidosis of several parts 
of the body and observed that the veteran had a history of 
headaches since 1992.  He added that the quality of the 
headaches did not appear to be migraines and he diagnosed the 
veteran as having chronic undifferentiated headaches.  
Subsequent to offering this diagnosis, the physician 
indicated that headaches are a residual of sarcoidosis and 
the veteran's headaches likely stemmed from that disease.

Based on the findings contained in the July 1997 VA 
neurological examination report, in October 1997 the RO 
established service connection for chronic undifferentiated 
headaches and assigned a 10 percent rating under Diagnostic 
Code 8199-8100, effective July 14, 1997.  The veteran 
perfected an appeal of this rating decision, arguing that his 
headaches were severe and warranted a higher evaluation.

VA outpatient treatment records, dated from January 1997 to 
March 1998, show that the veteran continued to be seen on a 
regular basis for treatment of numerous manifestations of his 
sarcoidosis, including headaches, eye and kidney problems, 
swollen legs and gastrointestinal discomfort.  A September 
1996 entry indicates that the veteran had a history of having 
his eyes "flare up," and that he treated the symptom with 
eye drops.  In addition, the entries reflect that he 
continued to treat his sarcoidosis with Prednisone, 10mg. 
every two days, and that in July 1997, an examiner stated 
that he wanted to begin tapering off the veteran's use of 
steroids but that physicians at the metabolic clinic 
concluded that his steroid dosage was correct.  In addition, 
an October 1997 note from the ophthalmology clinic indicates 
that an examination of the veteran was negative for iritis or 
uveitis.  Further, a December 1997 entry reflects that he was 
seen for complaints of blurry eyes and the physician 
indicated that the veteran's sarcoidosis was well controlled 
on Prednisone and recommended that he continue treating the 
disease with that steroidal medication.  Finally, in March 
1998, an outpatient examiner stated that the veteran had 
diarrhea due to his sarcoidosis and noted that he was having 
the condition intermittently for the previous two years, 
during which time he had one to six green, watery movements 
per day, without blood or mucus.

In an April 1998 report, the Chief of the Metabolic Unit at 
the Bronx, New York, VA Medical Center indicated that the 
veteran was under treatment for sarcoidosis of the liver, 
spleen, and lung, and that he was treating the disease with 
Prednisone.  In addition, the physician reported that the 
veteran also had renal insufficiency with nephrolithiasis due 
to his past hypercalcemia, which was now controlled by 
steroids.  He added that the veteran was unable to work.

In May 2000, the veteran was afforded yet another battery of 
formal VA examinations.  During a VA gastrointestinal 
examination, the veteran denied suffering from vomiting, 
hematemesis or melena, and stated he was not taking any 
treatment for diarrhea.  The veteran indicated that he had no 
circulatory disturbances, hypoglycemic reactions after meals, 
or constipation; however, he acknowledged having a loose 
stool approximately one time per week, with intermittent 
colicky abdominal pain that was relieved by loose stool.  

Prior to reporting his findings, the examiner noted that he 
had reviewed the veteran's claims folder and indicated that a 
stomach biopsy revealed evidence of gastric sarcoidosis.  The 
physician indicated that he had no ulcer disease and had 
gained approximately 25 pounds over the last several months.  
The veteran's abdomen was soft and nontender and there was no 
clinical evidence of anemia.  The diagnoses were status post 
chronic diarrhea and sarcoidosis.  In addition, the examiner 
commented that the veteran's gastrointestinal status did not 
preclude employment.

At the May 2000 VA respiratory examination, the physician 
noted that he had reviewed the veteran's claims folder, and 
observed that the veteran's treatment regimen for his 
sarcoidosis included Prednisone, 5 mg. daily, and Plaquinil.  
The veteran denied having hemoptysis, and the examination 
revealed no evidence of renovascular hypertension, pulmonary 
hypertension, cor pulmonale, congestive heart failure or 
respiratory failure.  PFTs showed that the veteran had an 
FEV-1 of 81 percent of predicted and FVC of 85 percent and a 
DLCO of 74 percent.  The physician stated that the findings 
were consistent with small airway disease and he diagnosed 
the veteran as having sarcoidosis without significant lung 
involvement.  In addition, he commented that the veteran's 
pulmonary status did not preclude employment.

That same day, the veteran was also afforded a VA 
genitourinary examination.  The examiner reviewed the 
veteran's claims folder and noted that the veteran had a 
history of sarcoidosis that resulted in hypercalciuria that 
precipitated nephrolithiasis, which required removal by 
cystoscopy.  In addition, the examiner stated that the 
veteran's longstanding nephrolithiasis had resulted in 
chronic renal insufficiency, which was currently stable; he 
added that the veteran had an incidental finding of a large 
left renal cyst.

During the examination, the veteran complained of having 
urinary incontinence on several occasions, but denied 
suffering from impotence or recurrent renal tract infections.  
The veteran, however, acknowledged having a history of kidney 
stones and noted that he was hospitalized to treat that 
symptom.  The veteran stated that his usual activities were 
hindered by his occasional incontinence, lethargy and 
weakness.  

The examination disclosed that the veteran's abdomen was soft 
and nontender and his extremities revealed no edema.  The 
examiner observed that the veteran was not on dialysis and 
that the condition was productive of mild chronic 
insufficiency.  In addition, the physician indicated that the 
veteran required medication to prevent hypercalciuria and 
renal stones and that he reiterated that he was treating the 
disease with Prednisone and Plaquinil; he added that the 
veteran also had to modify his diet to reduce his uric acid 
level.  The diagnoses were sarcoidosis, resulting in 
hypercalciuria and ultimately, nephrolithiasis, which 
resulted in chronic residual renal insufficiency.  The 
physician reiterated that the veteran's sarcoidosis was 
controlled by Prednisone and Plaquinil and stated that his 
genitourinary status did not preclude employment.

In June 2000, the veteran underwent another VA neurological 
examination.  The veteran reported having headaches one to 
four times per week that could persist for two to three 
hours.  The clinical examination was essentially normal and 
the physician noted that an MRI of his brain did not show 
evidence of neurosarcoidosis

The veteran was afforded another set of formal examinations 
to assess the nature and severity of his service-connected 
conditions in July 2001.  At a VA respiratory examination, 
the veteran stated that he had dyspnea on exertion, an 
occasional fever and daytime hypersomnulence, but denied 
having night sweats or hemoptysis.  The physician observed 
that the veteran treated his sarcoidosis with Prednisone, 5 
mg. and 200mg. Plaquinil, daily.  His lungs were clear 
bilaterally and there was no evidence of pulmonary or renal 
hypertension, cor pulmonale, congestive heart failure, 
respiratory failure or restrictive lung disease.  PFTs showed 
that the veteran had an FEV-1 of 88 percent of predicted, 
FEV-1/FVC of 71 percent and DLCO of 87 percent.  The 
physician stated that the findings were consistent with small 
airway disease and he diagnosed the veteran as having 
sarcoidosis without significant lung involvement.  

During the VA neurological examination, the veteran reported 
have headaches up to three to four times per week, but 
acknowledged that there were some weeks in which he had no 
headaches.  The headaches sometimes persisted for up to a few 
hours or a few days, and that it helps him to sit or lay 
down.  The veteran reported having photophobia when he has 
headaches, as well as nausea, and stated that he at times 
actually vomited.  The examination revealed that his pupils 
were round and reactive to light.  The diagnosis was migraine 
headaches.

That same month, the veteran was also afforded a VA 
gastrointestinal examination.  During the examination, the 
veteran complained that he had occasional nausea and vomiting 
up to three times per week.  In addition, he indicated that 
he had gained two pounds over the last six months and denied 
having constipation but stated that he had up to three loose 
stools per day.  The physician reported that there was no 
clinical evidence of malnutrition, anemia or debility.  Based 
on his physical examination and a review of the veteran's 
records, the examiner diagnosed the veteran as having mild 
chronic diarrhea and gastric sarcoid.

In July 2001, the veteran was also afforded a VA 
genitourinary examination.  At the examination, the veteran 
reported urinating approximately six times during the day and 
six times at night.  He denied hesitancy, decreased stream or 
dysuria.  The examiner observed that due to his sarcoidosis, 
the veteran had a history of chronic nephrolithiasis that was 
related to calciuria, which was related to his sarcoidosis, 
and had passed multiple stones; he added that he had last 
passed such a stone approximately a year earlier.  The 
examiner commented that the veteran needed no 
catheterization, dilations, drainage or other invasive 
procedures and that he had non-invasive renal ultrasounds to 
assess his kidney function.  In addition, he reported that 
the veteran treated his sarcoidosis with Prednisone and 
Plaquinil.  The diagnoses were hypercalciuria and subsequent 
nephrolithiasis that were related to calciuria; left renal 
cyst; and hypogonadism equally likely to be related to his 
sarcoidosis.

In July 2001, he was also afforded a VA general medical 
examination.  The examiner discussed the findings contained 
in other reports dated that same month, and noted that a 
renal sonogram taken that month revealed a stone and a large 
cyst in the veteran's left kidney.  The diagnoses were 
sarcoidosis, which included the following manifestations:  
sarcoid arthropathy; uveitis; hypercalcemia and calciuria, 
which resulted in nephrolithiasis and chronic renal 
insufficiency; the veteran's longstanding treatment of his 
sarcoidosis with Prednisone, which resulted in his 
osteopenia; and hypogonadism.

Finally, a July 2001, the veteran was also afforded a formal 
VA eye examination, which revealed that his uncorrected 
vision for his right eye was 20/30 for near and 20/20 for 
far; his corrected visual acuity was 20/20 for both near and 
far.  For his left eye, his uncorrected vision for was 20/30 
for near and 20/25+ for far; his corrected visual acuity was 
20/20 for both near and far.  In addition, it revealed that 
he had no active uveitis.

VA outpatient treatment records, dated from February 2000 to 
June 2002, show that the veteran continued to be seen on a 
regular basis for treatment of numerous manifestations of his 
sarcoidosis, including headaches; eye and kidney problems; 
back, hip and leg pain; swollen ankles; chronic headaches 
without visual disturbances; and gastrointestinal discomfort.  
The entries reflect that he took 5 mg. of Prednisone daily to 
treat the disease.  A July 2001 entry indicates that the 
condition was productive of chronic nephrolithiasis that were 
related to calciuria secondary to his sarcoidosis, and that 
he has most recently passed a stone approximately one year 
earlier.  In addition, examiners stated that he had possible 
neurosarcoidosis of the "bones (feet)."  These records 
indicate that the veteran had no active retinal inflammation 
and that his visual acuity was 20/20 bilaterally.  The 
entries show that examiners advised the veteran to continue 
treating his sarcoidosis with Prednisone because of his 
history of hypercalcemia and renal stones.

In April 2002, the veteran was afforded another series of VA 
examinations.  The examiner who conducted the VA eye 
examination reported that the veteran's uncorrected right eye 
visual acuity was 20/30- and 20/20-3 at near and distance, 
respectively; his corrected right eye visual acuity at both 
near and distance was 20/20.  In his left eye, he had 
uncorrected visual acuity of 20/30 and 20/20-2 at near and 
distance, respectively, and his corrected visual acuity for 
this eye, at both near and distance, was 20/20.  In addition, 
the examiner indicated that the veteran had sarcoidosis with 
a history of uveitis, which he stated was currently inactive; 
however, he cautioned that uveitis can recur at any time.  
The examiner also observed that the veteran was taking 
Plavenil and that he had "full (normal) visual."  

The April 2002 respiratory examination report indicates that 
the veteran denied having a fever and complained of having 
occasional night sweats.  He also reported having gained ten 
pounds during the past year.  The physician noted that the 
veteran had sarcoidosis and was treating the disease with 
Prednisone, 5 mg. daily.  The examination revealed no 
evidence of renovascular hypertension, pulmonary 
hypertension, cor pulmonale, congestive heart failure or 
respiratory failure.  In addition, a CT scan showed no 
evidence of interstitial lung disease and high-resolution 
imaging was normal.  The ratio of FEV-1 to FVC was 69 percent 
and the examiner reported that there was minimal lung defect.  
The diagnosis was pulmonary sarcoidosis based on the 
veteran's history with first manifestation in service.

In April 2002, the veteran was also afforded a VA 
neurological examination.  In the examination report, the 
physician noted that the veteran was treating his sarcoidosis 
with Prednisone and was being followed by the neurology 
clinic for his headaches.  The veteran stated that he was 
treating that condition with Elavil and Inderal, as well as 
Motrin.  The veteran indicated the headaches were left sided 
and described them as "light" headaches.  The veteran added 
that the headaches were sometimes accompanied by blurry 
vision and nausea, but no vomiting or phonophobia, although 
there might be a little photophobia.  The clinical 
examination was normal and the physician noted that an MRI of 
the brain taken in 1998 was also normal.  The examiner 
diagnosed the veteran as having migraine headaches 
approximately three times per week prior to going to sleep 
and indicated that the condition did not affect his daily 
activities.

At the April 2002 VA gastrointestinal examination, the 
veteran reported that he had gained ten pounds, denied having 
nausea or vomiting, and indicated that he had diarrhea six to 
seven times per day since 1994.  The examiner noted that he 
had reviewed the veteran's claims folder and stated that a 
physical examination revealed no evidence of malnutrition, 
anemia, abdominal pain, or debility, and that an upper 
gastrointestinal series was normal.  The diagnosis was 
intermittent diarrhea since 1994 that might be a complication 
of the veterans' sarcoidosis.

That same day, the veteran was also afforded a VA 
genitourinary examination.  At the outset of the report, the 
examiner indicated that he had reviewed the claims file.  The 
veteran denied having lethargy or weakness on a daily basis, 
as well as anorexia, and reported that he urinated six to 
seven times during the day and six to seven times during the 
night.  In addition, the veteran stated that he experienced 
incontinence approximately three times a year, especially at 
night.  The examiner indicated that the veteran did not have 
acute nephritis and had undergone no catheterizations, 
dilations, or drainage procedures and that his current 
symptoms included increased urination, and impotence, which 
affected his daily activities; the veteran reported that he 
had last had sex in 1992.  Further, he reported that the 
veteran had a left renal cyst, and diagnosed the veteran as 
having nephrolithiasis of the left kidney, with the first 
manifestation during service, which might be related to 
hypercalcemia, which was a complication of sarcoidosis; and 
impotence.

In April 2002, the veteran was also afforded a VA general 
medical examination.  The examiner indicated that he reviewed 
the veteran's claims folder and discussed his pertinent 
medical history, including his treatment regimen, which 
continued to include 5 mg. daily for his sarcoidosis, as well 
other medications to treat his uveitis, headaches, 
depression, hypercalcemia, stomach problems, joint pain, 
muscle pain, and gastrointestinal symptoms.  The diagnoses 
were pulmonary sarcoidosis; migraine headaches; degenerative 
arthritis; hyperlipidemia; intermittent diarrhea; depression; 
impotence; uveitis; GERD (gastroesophageal reflux disease); 
left renal cyst; and nephrolithiasis.  Subsequent to offering 
these diagnoses, the examiner stated that the above diagnoses 
affect the occupation and activities of daily living because 
of his severe headaches, muscle pain and intermittent 
diarrhea.  The examiner added that the veteran was not able 
to work and that the veteran's sarcoidosis had its onset 
during service and the manifestations of that disease 
involved most of the systems of the body.

Based on the above evidence, in August 2002 rating decisions, 
the RO increased the evaluation of the veteran's headaches to 
30 percent and made the increase retroactive to February 21, 
1996; the RO also granted entitlement to a TDIU effective 
that same date.  In addition, the RO confirmed and continued 
the evaluations of the other disabilities on appeal, and also 
reaffirmed its denial of the veteran's entitlement to SMC 
based on the need for regular aid and attendance of another 
person or at the housebound rate.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim seeking a higher rating, i.e., for the veteran's 
pulmonary sarcoidosis, the current level of disability is of 
primary concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, 
however, as in the case of the veteran's uveitis, renal 
disability and headaches, he has expressed dissatisfaction 
with the assignment of the initial ratings, the Francisco 
rule does not apply; rather, the VA must assess the level of 
disability from the date of initial grants of service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Fenderson.

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

I.  Pulmonary sarcoidosis

During the preliminary stages of this appeal, the veteran's 
pulmonary sarcoidosis was evaluated by analogy to 
pneumoconiosis under Diagnostic Code 6802.  The Board 
observes, however, that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  61 Fed. Reg. 46,720 (1996).  As noted above, 
when the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas.  The Board also reiterates 
that VA must apply both the former and revised versions of 
the regulation for the period prior and subsequent to the 
regulatory change.

A.  Prior to October 7, 1996

The veteran's pulmonary sarcoidosis was previously evaluated 
under former Diagnostic Code 6802, which was repealed when 
the revised criteria for rating respiratory disabilities 
became effective.  That code provided that a 30 percent 
rating was warranted for moderate pneumoconiosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion that was confirmed by pulmonary function 
tests.  Under this code, a 60 percent evaluation was 
warranted for severe pneumoconiosis, manifested by extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit that was confirmed by 
pulmonary function tests, and which resulted in marked 
impairment of health.  A 100 percent evaluation under this 
code required that the condition be pronounced, with the 
extent of lesions comparable to advanced pulmonary 
tuberculosis or PFTs that confirmed a markedly severe 
ventilatory deficit, with dsypnea at rest and other evidence 
of severe impairment of bodily vigor producing total 
incapacity.

Following a careful review of the voluminous pertinent 
medical evidence, the Board concludes that a higher rating 
under former Diagnostic Code 6802, prior to October 7, 1996, 
is not warranted.  In reaching this determination, the Board 
observes that the September 1991 VA pulmonary examination 
report reflects that the veteran continued to treat his 
pulmonary sarcoidosis with Prednisone and that he complained 
of having shortness of breath after walking a distance of one 
block; however, the examiner reported that the results of 
PFTs were consistent with moderate obstructive airway 
disease.  In addition, the March 1995 VA respiratory 
examination revealed mild findings; indeed, the examiner 
commented that the "lung was in the past."  Further, the 
May 1995 aid and attendance examination report reflects that 
the veteran indicated that he was able to walk a distance of 
up to eight blocks, albeit with stops to rest every two 
blocks.  Significantly, the physician stated that the veteran 
had pulmonary sarcoidosis with mildly restricted pulmonary 
function.  Moreover, the September 1996 VA respiratory 
examination report indicates that the veteran denied having a 
chronic cough or dyspnea on exertion, that a chest X-ray was 
normal.  Further, the PFTs disclosed that the veteran had an 
FEV-1 of 83 percent of predicted, that the FEV-1/FVC of 74 
percent, and that the DLCO (SB) was within normal limits.  In 
addition, the Board observes that voluminous VA and private 
treatment records confirm that the veteran continued to treat 
his sarcoidosis with Prednisone and reflect findings 
consistent with those elicited on the VA examinations.

In light of the foregoing, the Board concludes that the 
preponderance of the medical evidence is against a finding 
that the veteran's pulmonary sarcoidosis was manifested by 
extensive fibrosis, severe dyspnea on slight exertion, with 
corresponding ventilatory deficit, which was confirmed by 
pulmonary function tests, and that resulted in marked 
impairment of health.  As such, under the former regulation, 
there is no basis for an evaluation in excess of 30 percent 
and thus this aspect of the claim must be denied.

B.  Current evaluation

The former criteria for evaluating sarcoidosis are discussed 
above, and the revised criteria, which will be noted below, 
were effective October 7, 1996.  The revised regulations add 
a new diagnostic code, 6846, which specifically provides for 
the evaluation of pulmonary sarcoidosis.  Under the new 
regulation, a 30 percent evaluation is warranted when the 
disease is productive of pulmonary involvement, with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  In order to warrant a 60 
percent evaluation under this code, the pulmonary sarcoidosis 
must be manifested by pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control.  
In addition, a 100 percent evaluation is warranted when the 
disability is productive of cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.

The note that follows Diagnostic Code 6846 provides that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  Under Diagnostic Code 6600, a 30 percent 
evaluation is warranted when there the FEV-1 of 56 to 70 
percent of predicted; or FEV-1/FVC is 56 to 70 percent; or 
DLCO (SB) 56 to 65 percent of predicted.  A 60 percent 
evaluation requires a FEV-1 of 40 to 55 percent of predicted; 
or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.

Following a careful review of the evidence, the Board 
concludes that the application of the pertinent evidence to 
both the former and revised does not warrant an evaluation in 
excess of 30 percent for pulmonary sarcoidosis.

In reaching this determination, the Board observes that the 
examiner who performed the July 1997 VA trachea and bronchi 
examination noted that PFTs revealed mild to moderate 
obstructive airway disease, and the physician who performed 
the non-tuberculosis diseases examination that same day 
similarly diagnosed him as having mild to moderate 
obstructive airway disease.  In addition, the Board notes 
that these findings are consistent with those elicited on the 
May 2000 VA respiratory examination.  Further, the physician 
who performed the July 2001 VA respiratory examination 
indicated that the veteran had sarcoidosis "without 
significant lung involvement."  Moreover, the examiner who 
conducted the April 2000 VA respiratory examination reported 
that the examination disclosed no evidence of interstitial 
lung disease, with minimal lung defect, and noted that the 
diagnosis of sarcoidosis was based on the veteran's history 
of having been diagnosed as having that condition during 
service.  In addition, the findings on the formal VA 
examinations are consistent with the notations in the 
outpatient treatment records.  As such, the medical evidence 
is against a finding that the veteran's pulmonary sarcoidosis 
was manifested by extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit, or 
marked impairment of health, and thus an evaluation in excess 
of 30 percent under the former criteria is not appropriate.

Evaluating the veteran's pulmonary sarcoidosis under the 
revised regulations, the Board observes that the September 
1996 VA respiratory examination disclosed that the FEV-1 was 
83 percent of predicted and the FEV-1/FVC was 74 percent, and 
the DLCO (SB) was within normal limits.  Further, the July 
1997 VA respiratory examination showed that he had dyspnea on 
exertion of two flights of stairs and that the PFTs revealed 
only mild to moderate obstructive airway disease.  In 
addition, another respiratory examination conducted that 
month revealed FEV-1 of 81 percent of predicted and the FEV-
1/FVC was 69 percent, and the examiner stated that the 
veteran had mild to moderate obstructive airway disease.

Further, the May 2000 VA respiratory examination report 
disclosed no evidence of renovascular hypertension, pulmonary 
hypertension, cor pulmonale, congestive heart failure or 
respiratory failure.  Moreover, PFTs showed that the veteran 
had an FEV-1 of 81 percent of predicted and FVC of 85 percent 
and a DLCO of 74 percent, and the examiner stated that the 
findings were consistent with small airway disease; indeed, 
he diagnosed the veteran as having sarcoidosis without 
significant lung involvement.  In addition, at the July 2001 
VA respiratory examination, the veteran reported having 
dyspnea on exertion, and the examination similarly revealed 
no evidence of renovascular hypertension, pulmonary 
hypertension, cor pulmonale, congestive heart failure or 
respiratory failure, and PFTs showed that the veteran had an 
FEV-1 of 88 percent of predicted and DLCO of 87 percent, and 
the examiner stated that the findings were consistent with 
small airway disease, and he diagnosed the veteran as having 
sarcoidosis without significant lung involvement.

Further, the April 2002 VA respiratory examination revealed 
no evidence of renovascular hypertension, pulmonary 
hypertension, cor pulmonale, congestive heart failure or 
respiratory failure.  In addition, a CT scan showed no 
evidence of interstitial lung disease and high-resolution 
imaging was normal, and the ratio of FEV-1 to FVC was 69 
percent, and the examiner reported that there was minimal 
lung defect.  Indeed, as noted above, the diagnosis was 
pulmonary sarcoidosis based on the veteran's history.  The 
findings elicited on the formal VA examinations are also 
consistent with those noted in the VA outpatient treatment 
records.  Finally, both the formal VA examinations and the VA 
outpatient treatment records show that although Dr. Chow's 
March 1991 report states that the veteran was treating his 
sarcoidosis with high dose steroids, for many years prior to 
the effective date of the revised regulation, i.e., October 
7, 1996, the veteran has been taking a chronic low dose of 
Prednisone for maintenance of his condition.

In light of the foregoing, because the veteran's pulmonary 
sarcoidosis is not manifested by persistent respiratory 
symptoms that require more than low dose of Prednisone for 
maintenance, a higher evaluation is not warranted under 
Diagnostic Code 6846.  Moreover, because the results of the 
pertinent PFTs do not satisfy the criteria for a higher 
rating under Diagnostic Code 6600, a higher rating under that 
code is similarly not warranted.

II.  Uveitis

The veteran's uveitis is currently rated as 10 percent 
disabling since May 4, 1990, the effective date of service 
connection.  Uveitis is evaluated pursuant to the criteria 
found in Diagnostic Code 6000, which provides that uveitis, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

The evidence dated during this quite lengthy appeal shows 
that this disability has been chronic and recurrent, although 
inactive for extensive periods.  A review of the pertinent 
evidence shows that VA outpatient treatment records indicate 
that the condition was active in 1990 and 1991, which is 
consistent with Dr. Chow's private medical reports.  A March 
1995 formal VA visual examination report indicates, however, 
that the condition was inactive at that time; the diagnosis 
was post bilateral uveitis.  In addition, the March 1995 VA 
eye examination report reflects that the veteran's corrected 
visual acuity was 20/20 and that he did not have diplopia or 
visual field deficit.  VA outpatient treatment records dated 
in the mid-1990s show that he was seen for complaints of eye 
problems and that he treated the condition with eye drops; 
moreover, an October 1997 note from the ophthalmology clinic 
indicates that the veteran was negative for uveitis.  

Further, when examined in September 1996 to assess this 
disability, the examiner reported that the veteran's 
uncorrected visual acuity for distance for his right eye was 
20/20 and for his left was 20/25.  In addition, the 
examination revealed that he did not have diplopia or field 
of vision deficit, and the diagnosis was "history of uveitis 
in past secondary to sarcoidosis; normal examination today."  
Similarly, the July 2001 VA eye examination report indicates 
that his uncorrected vision for his right eye was 20/30 for 
near and 20/20 for far; his corrected visual acuity was 20/20 
for both near and far; that for his left eye, his uncorrected 
vision for was 20/30 for near and 20/25+ for far; his 
corrected visual acuity was 20/20 for both near and far.  
Significantly, it revealed that he had no active uveitis.  In 
addition, a 2001 VA outpatient treatment entry shows that the 
veteran's visual acuity was 20/20.  The findings on the July 
2001 VA eye examination are similar to those elicited in 
April 2002, when that VA physician, while cautioning that 
uveitis could recur at any time, nonetheless reported that it 
was currently inactive.

In light of the foregoing, even resolving all reasonable 
doubt in the veteran's favor, because his uveitis has been 
episodically active, a 10 percent evaluation is warranted 
since the date of service connection.  The Board further 
finds, however, that because even when active the veteran's 
uveitis is not productive of impairment of the visual field 
or of visual acuity, and the evidence shows that there is no 
pain or rest requirement, an evaluation in excess of 10 
percent is not warranted for any period since the effective 
date of service connection.

III.  Renal involvement

A.  Prior to February 17, 1994

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating genitourinary 
disabilities, effective February 17, 1994.  59 Fed. Reg. 
2,523 (1994).  As noted above, service connection was 
established for renal involvement in August 1991, and the 10 
percent evaluation was initially made pursuant to the former 
criteria contained in Diagnostic Code 7509, effective May 4, 
1990.  That code provided that a 10 percent rating was 
warranted for mild hydronephrosis with only an occasional 
attack of colic and no infection or requirement for catheter 
drainage.  A 20 percent evaluation was appropriate for 
moderate hydronephrosis requiring catheter drainage with 
frequent attacks of colic.  Finally, a 30 percent evaluation 
required moderately severe hydronephrosis with frequent 
attacks of colic, with infection (pyonephrosis), and with 
greatly impaired kidney function.

In addition, former Diagnostic Code 7508, nephrolithiasis was 
rated as for hydronephrosis under Diagnostic Code 7509; a 
calculus in the kidney was required, and a 30 percent 
evaluation was warranted with staghorn or multiple stones 
filling the pelvis of a kidney.

A careful review of the medical evidence, dated prior to 
February 17, 1994, discloses that although the veteran was 
treated on multiple occasions for recurrent kidney stones, 
there is no indication of that he had staghorn or multiple 
stones filling the pelvis of the kidney, and thus a 30 
percent rating under former Diagnostic Code 7508 is not 
warranted.  In addition, because the medical evidence 
indicates that the veteran had only mild renal insufficiency 
with only an occasional attack of colic that did not require 
catheter drainage, an evaluation higher than 10 percent under 
former Diagnostic Code 7509 is similarly not warranted.  
Accordingly, there is no basis for an evaluation in excess of 
10 percent under the former rating criteria and thus this 
aspect of the claim must be denied.

Current evaluation

The former criteria for evaluating the veteran's kidney 
disability are discussed above, and the revised criteria, 
which will be noted below, were effective February 17, 1994.  
Under Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times per year, which warrants a 30 percent rating.

In addition, pursuant to revised Diagnostic Code 7509, 
nephrolithiasis is rated as for hydronephrosis (in the 
absence of recurrent stone formation requiring certain 
specified treatment regimens).  A 10 percent evaluation under 
this code is warranted for hydronephrosis with only an 
occasional attack of colic, where there is no infection and 
where catheter drainage is not required; a 20 percent 
evaluation is for application where there are frequent 
attacks of colic requiring catheter drainage; a 30 percent 
evaluation is warranted where there are frequent attacks of 
colic with infection (pyonephrosis) and impaired kidney 
function.  Finally, severe hydronephrosis is rated under the 
criteria for renal dysfunction.

A careful review of the medical evidence, dated both prior to 
and subsequent to the regulation change, shows that the 
veteran required drug therapy to treat his renal disability, 
and despite treating the disability with prescription 
medication, he continued to suffer from nephrolithiasis.  
Indeed, Dr. Chow's March 1991 report reflects that despite 
treating this condition with high dose steroids, his renal 
disability was productive of renal calculi.  This finding is 
not only consistent with that noted in the VA outpatient 
treatment records dated in the early 1990s, which state that, 
despite drug therapy, the veteran had recurrent kidney 
stones.  In addition, the record indicates that in September 
1991, the veteran was hospitalized by VA to treat his 
nephrolithiasis.  Further, the March 1995 VA genitourinary 
examination report reflects that the veteran continued to use 
drug therapy to treat the condition and was diagnosed as 
having mild chronic renal insufficiency and chronic 
nephrolithiasis.

Significantly, in an April 1998 report, the Chief of the 
Metabolic Unit at the Bronx, New York, VA Medical Center 
noted that, despite treating the condition with steroids, the 
veteran continued to have nephrolithiasis due to his 
hypercalcemia.  In addition, the examiner who performed the 
May 2000 VA genitourinary examiner noted that the veteran 
used medications to treat and prevent his hypercalciuria and 
renal stones; moreover, he noted that the veteran had to 
modify his diet to reduce his uric acid level due to this 
condition.  Further, the recent VA outpatient treatment 
records and the July 2001 VA genitourinary and general 
medical examination reports reflect similar findings.  As 
such, in light of the foregoing, the Board concludes that the 
veteran's renal disability warrants a 30 percent rating 
pursuant to the revised criteria, effective February 17, 
1994.

The Board further concludes, however, that an evaluation in 
excess of 30 percent is not warranted for any period since 
service connection was established because the evidence shows 
that he does not suffer from hydronephrosis, and thus a 
higher rating based on renal dysfunction is not available.  
In any event, as the evidence shows that the veteran has not 
been diagnosed as having hypertension, the evidence is 
against a 60 percent rating based on renal dysfunction.  See 
38 C.F.R. § 4.115a.

IV.  Headaches

The veteran's chronic undifferentiated headaches have been 
evaluated as 30 percent disabling, effective the date of 
service connection, by analogy to migraines under Diagnostic 
Code 8100.  Pursuant to this code, a 50 percent evaluation 
requires that the disability be manifested by very frequent 
and prostrating and prolonged attacks that are productive of 
severe economic inadaptability.  A 30 percent rating under 
this code is warranted when the disability is manifested by 
headaches, with characteristic prostrating attacks occurring 
on an average once a month over the last several months.  

After a careful review of the evidence, the Board finds that 
an evaluation in excess of 30 percent is not warranted for 
any period since service connection was established.  In 
reaching this conclusion, the Board notes that the current 30 
percent rating recognizes that the veteran chronically 
suffers from recurrent left-sided headaches on a regular 
basis.  Indeed, when examined in June 2000, the veteran 
indicated that he had one to four such headaches a week that 
persisted for two to three hours.  In addition, at a July 
2001 VA neurological examination, he stated he had headaches 
as often as three to four times per week, which could persist 
up to a few days or hours, but that sitting or lying down 
help ameliorate the symptoms.  In any event, at the July 2001 
VA examination, the veteran also reported that there were 
some weeks in which he reported no headaches.  Further, a 
review of the VA outpatient treatment records shows that 
although the veteran was treated on numerous occasions for 
complaints of headaches, there is no indication that he 
either reported or was found to have frequent and prostrating 
and prolonged attacks that are productive of severe economic 
inadaptability.  In light of the foregoing, there is no basis 
for a higher evaluation at any time since the effective date 
of service connection, and thus the Board must deny this 
claim.

V.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that any of the service-
connected conditions result in so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluation on an extraschedular basis at any time during this 
lengthy appeal.  See 38 C.F.R. § 3.321.  Although the veteran 
has been awarded a TDIU, there is no indication that any 
single manifestation of the veteran's sarcoidosis results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations.  Further, the 
distinct manifestations of the veteran's sarcoidosis have not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VI.  SMC based on the need for regular aid and attendance of 
another person or at the housebound rate

As noted above, in support of this claim, the veteran 
essentially asserts that his service-connected disabilities 
are so severely disabling that he is entitled to special 
monthly compensation based on the need for regular aid and 
attendance.

Special monthly compensation provided by 38 U.S.C.A. § 
1114(s) is payable where the veteran has a single service-
connected disability rated at 100 percent and has additional 
service-connected disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability, involving different anatomical segments 
or bodily systems, or is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement for housebound is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 C.F.R.  § 3.350.

Special monthly compensation also is provided for a veteran 
who is permanently bedridden or so helpless as to be in need 
of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In this case, the veteran's the veteran's service-connected 
disabilities, all of which are related to his sarcoidosis, 
and factoring in the Board's determination that his renal 
disability warrants a 30 percent rating, when combined result 
in a 75 percent rating.  Further, pursuant to 38 C.F.R. 
§ 4.25, the 75 percent evaluation is then rounded to the 
nearest degree divisible by 10, with "final 5's adjusted 
upward," thus culminating in a combined 80 percent schedular 
evaluation.  The veteran, however, has been awarded a TDIU, 
effective February 21, 1996.  In any event, though, he 
clearly falls short of the initial schedular requirement 
necessary for the assignment of special monthly compensation 
benefits at the housebound rate because he does not have a 
service-connected disability rated as 100 percent disabling 
and another service-connected disability or disabilities 
ratable as 60 percent disabling.  

The Board further finds that the combined effects of the 
veteran's service-connected disabilities do not render him 
housebound or require that he receive regular aid and 
attendance from another person.  In reaching this 
determination, the Board observes that the evidence shows 
that the veteran is able to leave his home as needed, whether 
it is to travel to VA for treatment of his service-connected 
conditions, or to run various personal errands.  Indeed, the 
Board observes that when examined to specifically evaluate 
the veteran's need for SMC benefits in May 1995 pursuant to 
the Board's February 1994 remand instructions, the physician 
noted that the veteran had traveled to the examination alone 
via public transportation, and indicated that the veteran was 
able to travel alone beyond his home and noted that the 
veteran reported traveling to New Rochelle, New York, "for 
fresh air".  The examiner also stated that the veteran 
purchased the newspaper for his mother, that he performed 
household cleaning chores, and that he was able to ambulate 
up to eight blocks, but had to rest for approximately one 
minute after walking a distance of two blocks.  He added that 
the veteran attended the Bronx, New York, VA clinic on a 
regular basis, and also left his home to run errands, and 
essentially had no restrictions other than avoiding too much 
sun and resting whenever he got tired.  Moreover, the 
examiner commented that the veteran was functionally 
independent in performing the activities of daily living and 
was able to ambulate without assistance and did not need a 
home health aide.

The medical evidence dated subsequent to the May 1995 aid and 
attendance examination shows that the veteran continues to be 
seen on a regular basis at the VA outpatient treatment 
clinic, and that during the July 1997 VA non-tuberculosis 
diseases examination reported that he was able to ascend two 
to three flights of stairs or walk uphill.  Moreover, various 
VA examiners who performed formal VA examinations in May 2000 
and April 2002 essentially reiterated that conclusion.

In light of the foregoing, the Board concludes the evidence 
is clearly against a finding that the veteran is so 
incapacitated that he requires assistance in protecting 
himself from the hazards of daily living.  In addition, there 
is no indication that the veteran is unable to dress himself, 
keep himself ordinarily clean and presentable or feed himself 
or protect himself from the hazards of life due to service-
connected disability.  Moreover, he is certainly not 
bedridden.  As such, the Board finds that special monthly 
compensation benefits based on the need for regular aid and 
attendance or at the housebound rate are not warranted.




ORDER

An increased rating for pulmonary sarcoidosis is denied.

An initial rating in excess of 10 percent for uveitis is 
denied.

An initial rating in excess of 10 percent for renal 
disability, prior to February 17, 1994, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for renal disability, 
effective February 17, 1994, is granted.

Special monthly compensation benefits based on the need for 
regular aid and attendance of another person or at the 
housebound rate are denied.



		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

